Citation Nr: 1443812	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Appellant served on active duty from July 16 to September 13, 1985.  He had an additional 13 days of prior inactive service.

This case is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2014, the Appellant testified at a hearing before a member of the Board in Washington, DC.  A transcript of the hearing is of record.  See Virtual VA (VVA) electronic claims file.

Historically, an October 2005 rating decision denied the Appellant's original claim of entitlement to service connection for an acquired psychiatric disability.  After receiving additional evidence, the RO readjudicated the matter as per 38 C.F.R. § 3.156(b) and again denied service connection in a March 2006 rating decision.  The Appellant was notified of that decision by a letter dated in March 2006; a notice of appellate rights (which advised him that he had a year to file a notice of disagreement (NOD)) was attached.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).

The Appellant's NOD with that decision was stamped received at the RO in February 2007, and therefore was timely received.  In the NOD, the Appellant described the essential facts of his service connection claim and even included the argument that his psychiatric disability became worse in service.  The Board thereby interprets the February 2007 statement as a NOD to the denial.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The Board has re-characterized the matter on appeal to reflect that it addresses an original claim of service connection, and that de novo adjudication is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that a person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  See 38§ C.F.R. § 3.12a (d).

In the case at hand, the DD Form 214 of record does not provide the reason for the Appellant's discharge from service.  On remand, his service personnel records should be obtained in order to determine whether the minimum service requirement has been met.

Regarding the claim of entitlement to service connection for a psychiatric disability, an April 2013 Statement of the Case treated the claim as if it were a claim to reopen a previously denied claim.  Thus, the Board finds that due process requires that the claim should be readjudicated on a de novo basis. 

Moreover, a VA examination for the purpose of obtaining a nexus opinion is necessary because (1) the record contains competent evidence of current symptomatology; (2) there are relevant notations concerning such in the veteran's service medical records; and (3) the evidence indicates that the claimed disability may be associated with service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the latter element is a low threshold).  Here, the Appellant claims that his current psychiatric disability was incurred or aggravated during service.  Therefore, a VA examination and etiology opinion are necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, this case is REMANDED for the following actions: 

1.  Secure the Appellant's service personnel records to ascertain whether the minimum service requirement has been met.

2.  Afford the Appellant a VA examination to determine the etiology of any current or recent psychiatric disability.  The Appellant should be properly notified of the examination and of the consequences of his failure to appear.  His claims file and VVA file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Appellant, and with consideration of sound medical principles, the examiner must provide the following opinions regarding the Veteran's psychiatric disability(ies): 

(a) identify/diagnose any current acquired psychiatric disability or psychiatric disability that has existed since the pendency of the appeal;
(b) whether the disability clearly and unmistakably pre-existed the Appellant's entrance into his period of active military service in July 1985 (i.e. whether it is un-debatable that the disability pre-existed service); and, if so,
(c) whether there is clear and unmistakable evidence (un-debatable) that any pre-existing psychiatric disability was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).
(d) for any psychiatric disability that did not clearly and unmistakably pre-exist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise casually related to in-service injury or disease. 

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record.  All findings and conclusions should be set forth in a legible report.

3.  When the development has been completed, adjudicate the claim for service connection for an acquired psychiatric disability.  If the benefit sought is not granted, the Appellant should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



